Title: From Alexander Hamilton to Gulian Verplanck, 30 March 1792
From: Hamilton, Alexander
To: Verplanck, Gulian



Sir
Treasury Department March 30th 1792

As it will be convenient to you to be apprized of the alterations in the business of the Treasury, which take place from time to time in consequence of arrangements with the Bank of the united States, I think it expedient to inform you, that the receipt and exchange for Specie of the Bank notes and Cash notes of the Institution over which you preside, will be discontinued in the Custom houses out of the City of New York in a few weeks after the receipt of a circular letter written this day.
I have the honor to be   Sir   Your most obedt Servt
Alexander HamiltonSecy of the Treasy
The President of the Bankof New York
